Case 2:18-cv-00006-LGW-BWC Document 29 Filed 07/31/20 Page 1 of 8



                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                              By CAsbell at 12:33 pm, Jul 31, 2020
Case 2:18-cv-00006-LGW-BWC Document 29 Filed 07/31/20 Page 2 of 8
Case 2:18-cv-00006-LGW-BWC Document 29 Filed 07/31/20 Page 3 of 8
Case 2:18-cv-00006-LGW-BWC Document 29 Filed 07/31/20 Page 4 of 8
Case 2:18-cv-00006-LGW-BWC Document 29 Filed 07/31/20 Page 5 of 8
Case 2:18-cv-00006-LGW-BWC Document 29 Filed 07/31/20 Page 6 of 8
Case 2:18-cv-00006-LGW-BWC Document 29 Filed 07/31/20 Page 7 of 8
Case 2:18-cv-00006-LGW-BWC Document 29 Filed 07/31/20 Page 8 of 8
